          Case 2:20-cv-00697-SMV-GJF Document 20 Filed 09/14/20 Page 1 of 27




                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW MEXICO

    CORY BONE, individually and on
    behalf of all other similarly situated,
                                                         Civil Action No. 2:20-cv-00697-SMV-GJF
                      Plaintiff,


    vs.


     XTO ENERGY, INC.

                     Defendant.


                   DEFENDANT XTO ENERGY INC.’S MOTION TO DISMISS

           Pursuant to Federal Rule of Civil Procedure 12(b)(2) and 12(b)(6), Defendant XTO Energy

Inc. (“XTO”) respectfully requests that the Court dismiss, limit and/or strike the allegations

contained in Plaintiff Cory Bone’s Original Collective/Class Action Complaint (“Complaint”) for

the reasons set forth herein. XTO does not seek to dismiss Plaintiff’s individual claims at this

time, and is filing its Answer to those individual allegations in the Complaint contemporaneously

with this Motion. 1

           Counsel for Plaintiff does not concur in the relief requested herein.




1
  Note, while XTO is not currently seeking dismissal of the purported class definition for the state
law claim set forth in paragraph 90 and other related references in the Complaint, XTO denies that
Plaintiff has asserted an appropriate class under the New Mexico Minimum Wage Act, denies that
such a class should be certified under Rule 23, and further denies that any such putative class
members are similarly situated to Plaintiff.


                                                                                             Page | 1
      Case 2:20-cv-00697-SMV-GJF Document 20 Filed 09/14/20 Page 2 of 27




                                         BACKGROUND

       XTO is a leading natural gas and oil producer operating throughout the United States and

Western Canada. 2 Complaint, Dkt. No 1, ¶ 21. Plaintiff Cory Bone alleges that he provided

services to XTO as a “Safety Consultant” near Carlsbad, New Mexico and in Texas for

approximately twelve (12) months—from May 2018 through May 2019. Id. at ¶¶ 19 and 24.

According to Plaintiff, as a “Safety Consultant” his “primary job duties included enforcing XTO

safety policies and procedures at XTO’s and their clients’ well sites.” Id. at ¶ 27. Plaintiff contends

that his “daily and weekly activities were routine and largely governed by standardized plans,

procedures, and checklists created by XTO and/or their clients,” and that he “would conduct [his]

day-to-day activities within mandatory and designed parameters in accordance with pre-

determined operational plans created by XTO and/or their clients.” Id. at ¶¶ 28 and 29.

       Plaintiff alleges that he received a flat sum of pay for each day he worked, but did not

receive overtime compensation for hours worked over forty (40) in a workweek in violation of the

Fair Labor Standards Act (“FLSA”). Id. at ¶¶ 2, 4, 25, and 39. Despite this broad allegation,

Plaintiff does not identify a single workweek in which he worked any hours over forty (40), nor

has he identified a single workweek in which he is allegedly owed any overtime compensation.

Similarly without specific allegations, Plaintiff then generally avers that XTO failed to pay all

other “Safety Consultants” in the United States overtime due under the FLSA. As defined in the

Complaint, Plaintiff seeks to represent an expansive and overbroad FLSA collective consisting of:

       All Safety Consultants who worked for XTO Energy, Inc., anywhere in the United
       States, at any time from July 14, 2017 through the final disposition of this matter.

2
  XTO’s Motion is premised in part on Rule 12(b)(6), which requires a district court to “accept all
well-pleaded facts as true” and view them in the light most favorable to the plaintiff. Peterson v.
Xpo Logistics, 812 F. App'x 754, 756 (10th Cir. 2020) (internal quotations omitted). XTO
therefore relies here on the allegations contained in the Complaint, without waiving its right to
later contest such allegations.
                                                                                                Page | 2
         Case 2:20-cv-00697-SMV-GJF Document 20 Filed 09/14/20 Page 3 of 27




See Complaint, Dkt. No 1, ¶ 52. As described below, such a broad and vague class
definition is improper, which this Court should dismiss, limit and/or strike.

I.        RULE 12(B)(2) DISMISSAL OF ALLEGATIONS AGAINST NON-NEW MEXICO
           PUTATIVE CLASS MEMBERS IS WARRANTED FOR LACK OF PERSONAL
                                     JURISDICTION

          Plaintiff filed his Complaint on July 14, 2020, advancing individual claims under the FLSA

and the New Mexico Minimum Wage Act (“NMMWA”), as well as claims advanced on a

collective action basis under the FLSA and class action basis under the NMMWA. See generally

Complaint, Dkt. No 1. Essentially, Plaintiff claims that contrary to both statutes, he and other

individuals who provided services to XTO were not paid proper overtime rates for all hours worked

in excess of 40 hours per workweek. See id. at ¶ 4. Accordingly, he seeks to certify a collective

action of:

          All safety consultants who worked for XTO Energy, Inc., anywhere in the United
          States, at any time from July 14, 2017 through the final disposition of this matter.

Id. at ¶ 52. It is this attempt to pursue a nationwide collective action under the FLSA that is the

subject of this Motion. As will be demonstrated below, Plaintiff’s attempt to pursue relief for work

performed outside of New Mexico is jurisdictionally defective, and should be disposed of at this

stage.

          A.     Legal Standard

          Under Federal Rule of Civil Procedure 12(b)(2), a defendant is entitled to dismissal of

claims for which the Court lacks personal jurisdiction.           In determining whether personal

jurisdiction exists, Plaintiff bears the burden of proving personal jurisdiction can be properly

exercised over XTO. See Benton v. Cameco Corp., 375 F.3d 1070, 1074 (10th Cir. 2004). Plaintiff

must make a prima facie showing that personal jurisdiction exists, whether with the Complaint or

other materials in the record. See id.

                                                                                                 Page | 3
      Case 2:20-cv-00697-SMV-GJF Document 20 Filed 09/14/20 Page 4 of 27




        In a case involving multiple plaintiffs or multiple claims, personal jurisdiction does not

necessarily exist regarding all contested parties or claims even when it indisputably exists for some

of them; the existence of personal jurisdiction must be evaluated on a claim-by-claim and party-

by-party basis. See Dental Dynamics, LLC v. Jolly Dental Grp., LLC, 946 F.3d 1223, 1228 (10th

Cir. 2020) (quoting 4A Charles A. Wright et al., Federal Practice and Procedure § 1069.7 (4th ed.

2015)) (“[I]t is important to remember that a plaintiff also must secure personal jurisdiction over

a defendant with respect to each claim she asserts.”).

        There are two kinds of personal jurisdiction that may exist for a given defendant and a

given claim: specific jurisdiction and general jurisdiction. Specific jurisdiction can only be

warranted based on an “affiliation between the forum [state] and the underlying controversy,” and

it is “confined to adjudication of issues deriving from, or connected with, the very controversy that

establishes jurisdiction.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919

(2011) (internal punctuation marks and citation omitted). Unless the defendant had sufficient

claim-underlying contact with the forum state, then irrespective of whatever other contacts it has

had with the forum state, specific jurisdiction does not exist for that claim. See Soma Med. Int’l v.

Standard Chartered Bank, 196 F.3d 1292, 1298 (10th Cir. 1999) (noting specific jurisdiction

cannot exist unless “the litigation results from alleged injuries that arise out of or relate to [in-

forum] activities”). Moreover, even assuming the defendant had minimum contacts with the forum

state, specific jurisdiction cannot be exercised when doing so would “offend[] traditional notions

of fair play and substantial justice.” Benton, 375 F.3d at 1078 (citation omitted). That latter

inquiry turns on the following factors: (1) the burden on the defendant, (2) the forum state’s interest

in resolving the dispute, (3) the plaintiff’s interest in receiving convenient and effective relief, (4)

the interstate judicial system’s interest in obtaining the most efficient resolution of controversies,


                                                                                                 Page | 4
      Case 2:20-cv-00697-SMV-GJF Document 20 Filed 09/14/20 Page 5 of 27




and (5) the shared interest of the several states in furthering fundamental social policies. Id.

(citation omitted).

       Alternatively, in cases where non-corporeal entities such as Defendant have been sued,

general jurisdiction exists only in the forum “in which the [defendant] is fairly regarded as at

home.” Goodyear, 564 U.S. at 924. Although general jurisdiction can authorize even lawsuits

based solely on non-forum conduct, general jurisdiction is normally only warranted in states where

the defendant is incorporated or has its principal place of business. See id. at 919; Daimler AG v.

Bauman, 571 U.S. 117, 137 (2014). Outside those two particular states, general jurisdiction

requires proof of exceptional circumstances to justify it. See Bauman, 571 U.S. 117, at 139, n.19.

       B.      Plaintiff Has Failed to Allege Sufficient New Mexico Contacts to Justify
               Specific Jurisdiction Regarding Pay for Non-New-Mexico Work

       Specific jurisdiction cannot be shown to exist for the claims Plaintiff seeks to advance

regarding work performed outside New Mexico. As near as can be determined, Plaintiff is alleging

that XTO engaged in FLSA-violative practices outside of New Mexico, thereby causing putative

plaintiffs alleged harm outside of New Mexico. Nowhere in the Complaint, or in any other part of

the Court’s record, is there anything indicating that the putative FLSA claims concerning non-

New-Mexico work arise out of any of XTO’s New Mexico contacts. In order to support specific

jurisdiction for such FLSA claims in New Mexico, Plaintiff has to show XTO made such claim-

implicating contacts in New Mexico. Cf. Walden v. Fiore, 571 U.S. 277, 285 (2014) (observing

that the minimum contacts that must underlie the exercise of specific jurisdiction must comprise

“the defendant’s contacts with the forum State itself,” as opposed to “the defendant’s contacts with

persons who reside there”).

       Bristol-Myers Squibb Co. v. Superior Court of California, San Francisco County, 137 S.

Ct. 1773 (2017), demonstrates the need to show that each putative claim itself has sufficient in-

                                                                                             Page | 5
      Case 2:20-cv-00697-SMV-GJF Document 20 Filed 09/14/20 Page 6 of 27




forum contacts underlying it, rather than a similar in-forum claim. Bristol-Myers involved a mass-

tort action in California against a pharmaceutical company, alleging that one of the company’s

medications injured more than 600 plaintiffs in violation of California law. Id. at 1778. More than

half of the plaintiffs were residents of other states, and relatedly, those non-California plaintiffs

did not allege they obtained their allegedly damaging medications in California, nor did they allege

any connection to their injuries or treatment in California. Id. Despite the lack of in-forum injury

links for the out-of-state plaintiffs, the California Supreme Court concluded there was specific

jurisdiction for their claims because, due to the extensive other contacts the company had with

California, specific jurisdiction ostensibly could be warranted with “a less direct connection” than

usual. Id. at 1778–79. The California Supreme Court found such a connection in the similarity of

out-of-state plaintiffs’ claims to those raised by California plaintiffs, specifically that they all

contested the same allegedly defective product and allegedly misleading marketing and promotion,

and relatedly, that some research on the product was conducted in California. Id. at 1779.

       The United States Supreme Court disagreed and held that specific jurisdiction was lacking

for the out-of-state plaintiffs’ claims. Id. at 1782. In reaching this holding, the Court reemphasized

that specific jurisdiction requires a connection between the lawsuit at issue and the defendant’s

own contacts with the forum state. See id. at 1780 (quoting Goodyear, 564 U.S. at 919) (internal

punctuation marks omitted) (“[S]pecific jurisdiction is confined to adjudication of issues deriving

from, or connected with, the very controversy that establishes jurisdiction.”). By contrast, all of

the alleged company conduct underlying the out-of-state plaintiffs’ claims occurred outside of

California. See id. at 1778. The holding of California’s highest court, however, was inconsistent

with the Court’s holdings on personal jurisdiction, as via what the Court described as a “spurious

forum of general jurisdiction,” it used contacts only relevant for general jurisdiction analysis to


                                                                                               Page | 6
      Case 2:20-cv-00697-SMV-GJF Document 20 Filed 09/14/20 Page 7 of 27




determine the sort of contacts required for specific jurisdiction to exist. Id. at 1781. But as the

Court had previously noted, a party’s “continuous activity of some sorts within a state is not

enough to support the demand that the [party] be amenable to suits unrelated to that activity.” Id.

(quoting Goodyear, 564 U.S. at 927) (internal punctuation mark omitted). Moreover, the similarity

between out-of-state and in-state plaintiffs’ claims had no bearing on whether specific jurisdiction

existed at all; any contacts and other links between a defendant and a third party, even a fellow

plaintiff, is not normally enough to justify specific jurisdiction for a plaintiff’s claims. See id.

       Although this case involves federal rather than state law claims, the same forum-specific

contacts are required to justify specific jurisdiction here as in Bristol-Myers. Federal law claims,

even when brought in federal court, are normally subject to precisely the same limits on personal

jurisdiction as state law claims. See United States v Botefuhr, 309 F.3d 1263, 1271 (10th Cir.

2002) (noting that federal courts are limited by whether the forum state’s courts could properly

exercise personal jurisdiction over a party “[u]nless Congress specifically indicates otherwise”). 3

Although federal courts have greater latitude over exercising personal jurisdiction when the

underlying federal statute authorizes nationwide service of process, see Peay v. BellSouth Med.

Assistance Plan, 205 F.3d 1206, 1210 (10th Cir. 2000), the FLSA is not such a statute. See Aviles

v. Kunkle, 978 F.2d 201, 204 (5th Cir. 1992) (per curiam). Consequently, for specific jurisdiction

to exist regarding claims for work performed outside New Mexico, Plaintiff must prove XTO had

sufficient contacts with New Mexico.



3
  Those limits, in turn, include whatever restrictions the forum state’s long-arm statute imposes
on personal jurisdiction. See Wenz v. Memery Crystal, 55 F.3d 1503, 1506–07 (10th Cir. 1995).
However, because New Mexico’s long-arm statute extends personal jurisdiction as far as
constitutionally permissible, see FDIC v. Hiatt, 872 P.2d 879, 881 (N.M. 1994), this issue can be
resolved solely based on whether the Constitution permits the exercise of personal jurisdiction
here.
                                                                                                Page | 7
      Case 2:20-cv-00697-SMV-GJF Document 20 Filed 09/14/20 Page 8 of 27




       Neither the Supreme Court nor the Tenth Circuit have addressed the specific issue about

whether there is something about the FLSA that makes standard specific jurisdiction analysis, as

reiterated in Bristol-Myers, inapplicable.     But in Bristol-Myers’s wake, district courts have

repeatedly held that FLSA claims, like most other federal or state law claims, generally require the

defendant to have in-forum contacts underlying an individual plaintiff’s claims for that plaintiff’s

claim to be properly heard in the forum. See, e.g., Pettenato v. Beacon Health Options, Inc., 425

F. Supp. 3d 264, 279–80 (S.D.N.Y. 2019) (dismissing out-of-state plaintiffs’ FLSA claims against

out-of-state defendants for lack of personal jurisdiction); Szewczyk v. United Parcel Serv., Inc.,

Civ. A. No. 19-1109, 2019 WL 5423036, at *7–8 (E.D. Pa. Oct. 22, 2019) (recognizing that

“§ 216(b) does not relieve plaintiffs of their obligation to establish personal jurisdiction over a

defendant in compliance with constitutional due process principles”); Rafferty v. Denny's, Inc.,

No. 5:18-CV-2409, 2019 WL 2924998, at *7 (N.D. Ohio July 8, 2019) (dismissing FLSA claims

of out-of-state plaintiffs finding that that exercising personal jurisdiction over … claims of any

out-of-state putative collective member would violate due process”); Roy v. FedEx Ground

Package Sys., Inc., 353 F. Supp. 3d 43, 61–62 (D. Mass. 2018) (relying on Bristol-Myers, the court

denied conditional certification of out-of-state plaintiffs against out-of-state defendants finding the

court lacked personal jurisdiction over their claims).

       As the Tenth Circuit’s own authority has consistently emphasized the requirement that a

claim must be supported by sufficient in-forum contacts to justify personal jurisdiction in the

forum state, this Court should follow its pattern and hold that, since there is no allegation at all of

such contacts for claims regarding work performed outside New Mexico, those claims cannot be

heard here under a specific jurisdiction theory. See C5 Med. Werks, LLC v. CeramTec GmbH, 937

F.3d 1319, (10th Cir. 2019) (rejecting specific jurisdiction over plaintiffs’ trademark claims when


                                                                                                Page | 8
      Case 2:20-cv-00697-SMV-GJF Document 20 Filed 09/14/20 Page 9 of 27




the defendant’s only in-forum contacts were sporadic appearances at trade shows, which were

“fortuitous” contacts insufficient to confer personal jurisdiction over the defendant); Newsome v.

Gallacher, 722 F.3d 1257, 1262 (10th Cir. 2013) (holding that although various individual

defendants had sufficient contacts with the forum state to justify personal jurisdiction over them,

a corporate defendant’s contacts were insufficient as it “performed all of its relevant services out-

of-state on an out-of-state transaction”); Dobbs v. Chevron U.S.A., Inc., 39 F.3d 1064, 1068 (10th

Cir. 1994) (upholding dismissal of multiple defendants from a case when their only in-state

contacts relevant to the claims against them “can hardly be regarded as having significant impact

in” the forum state).

        Even assuming arguendo there were some level of contacts that might justify the exercise

of specific jurisdiction over Defendant regarding claims connected with non-New-Mexico work,

exercising such jurisdiction here would offend traditional notions of fair play and substantial

justice. See Benton, 375 F.3d at 1078. With regard to the first factor involved in that inquiry, it

would be less convenient for XTO to litigate claims regarding out-of-state plaintiffs, requiring

intrusive discovery and additional litigation activity, in a state where neither those plaintiffs, the

relevant company witnesses, nor the underlying claims have any connection to the forum. Cf.

Baskin-Robbins Franchising LLC v. Alpenrose Dairy, Inc., 825 F.3d 28, 38 (1st Cir. 2016) (noting

that an Oregon corporate defendant’s burden of appearing in Massachusetts for litigation was a

factor “modestly in its favor” in opposing the exercise of specific jurisdiction).

        The second factor even more strongly disfavors the exercise of specific jurisdiction in New

Mexico, as New Mexico has no interest at all in resolving the claims of out-of-state putative

plaintiffs against an out-of-state defendant within its borders; logically, the resident states of those

parties have stronger interests in securing resolutions for the claims. Compare Xilinx, Inc. v. Papst


                                                                                                 Page | 9
     Case 2:20-cv-00697-SMV-GJF Document 20 Filed 09/14/20 Page 10 of 27




Licensing GmbH & Co. KG, 848 F.3d 1346, 1356 (Fed. Cir. 2017) (internal punctuation marks

and citation omitted) (“Xilinx, which is headquartered in California, indisputably has an interest

in protecting itself . . . by obtaining relief from a nearby federal court in its home forum.”), with

Namer v. Martino, Civ. A. No. 15-3417, 2016 U.S. Dist. LEXIS 5311, at *15–16 (E.D. La. Jan.

15, 2016) (observing that a forum state “has no interest in adjudicating a dispute that . . . appears

to have taken place purely in [another state] between parties with the majority of their contacts in

[that other state]”).

        The third factor likewise disfavors the exercise of specific jurisdiction, as the putative out-

of-state plaintiffs remain fully able to pursue relief for their claims within their respective states,

or even in either of XTO’s states of residence. Cf. Roy, 353 F. Supp. 3d at 58 (acknowledging

that, although courts within the forum state were constitutionally forbidden from exercising

specific jurisdiction over out-of-state plaintiffs’ claims, they nevertheless “would potentially be

able to bring a nationwide collective action” in either of two states where general jurisdiction could

be exercised).

        Finally, the fourth and fifth factors are neutral at best; this case can be at least as efficiently

administered in XTO’s two states of general jurisdiction (i.e., where XTO is incorporated and

where it maintains its principal place of business), while New Mexico certainly has no more

interest in resolving the wage and hour claims of out-of-state residents and an out-of-state

defendant than their home states do. See Baskin-Robbins Franchising, 825 F.3d at 38 (noting that

although a forum state’s courts “can effectively administer justice in the [subject] dispute, they

have no corner on the market”); Namer, 2016 U.S. Dist. LEXIS 5311, at *15–16 (noting that a

forum state lacks interest over resolving claims by out-of-state plaintiffs against an out-of-state

defendant regarding out-of-state events); see also Xilinx, 848 F.3d at 1356 (stating that no state


                                                                                                  Page | 10
      Case 2:20-cv-00697-SMV-GJF Document 20 Filed 09/14/20 Page 11 of 27




had a relatively greater interest in resolving the federal claim involved in the litigation, as “the

same body of federal . . . law would govern the . . . claim irrespective of the forum”).

          As it is impossible for Plaintiff to allege sufficient facts justifying the exercise of specific

jurisdiction over FLSA claims regarding work performed outside New Mexico, those claims can

only be heard in this forum if the Court can properly exercise general jurisdiction over XTO—

which it cannot.

        C.       Plaintiff Has Not Alleged the Particular Sort of Contacts that Would Justify
                 General Jurisdiction

        Plaintiff has even more clearly failed to allege facts that justify the exercise of general

jurisdiction over XTO, such as contending that XTO’s principal place of business is New

Mexico—which it is not. In fact, to the extent it touches on general jurisdiction at all, the

Complaint outright disclaims the existence of facts that would most easily do so. It asserts that

XTO is a Delaware corporation. See Complaint, Dkt. No 1, at ¶ 14. Aside from the New Mexico

contacts underlying some claims here regarding work performed in New Mexico (which, by the

Complaint’s own reckoning, are the same non-unique contacts that can also be found throughout

the United States, see id. at ¶ 19), the only other New Mexico contact alleged in the Complaint is

the fact that XTO has a registered agent in New Mexico. Id. at ¶ 14. This cannot help Plaintiff

prove the existence of general jurisdiction. See Waite v. All Acquisition Corp., 901 F.3d 1307,

1318–19 (11th Cir. 2018) (rejecting plaintiffs’ arguments that general jurisdiction could be

exercised over a defendant based on its registration to do business in the forum state and its

appointing an agent for service of process there); Fielding v. Hubert Burda Media, Inc., 415 F.3d

419, 429 (5th Cir. 2005) (“[R]egistration of an agent for receipt of process does not establish

general jurisdiction . . . .”).



                                                                                                 Page | 11
     Case 2:20-cv-00697-SMV-GJF Document 20 Filed 09/14/20 Page 12 of 27




       By any applicable measure, FLSA claims for work performed outside New Mexico cannot

properly be heard by this Court. Plaintiff has not alleged and cannot allege that such claims arise

out of XTO’s New Mexico contacts, thus refuting specific jurisdiction, and he has not alleged and

cannot allege that XTO has the particular kinds of New Mexico contacts justifying general

jurisdiction over it. Irrespective of whether some claims are properly before this Court, or even

whether other claims parallel what is alleged for FLSA claims centering on non-New-Mexico

work, such claims fall outside this Court’s jurisdiction. See Bristol-Myers, 137 S. Ct. at 1782;

Soma Med. Int’l, 196 F.3d at 1298.

       D.      It is Proper to Dismiss Jurisdictionally Flawed Claims Now

       There is no reason to allow Plaintiff to move forward in this litigation regarding claims for

non-New-Mexico work. When, as here, there are apparent jurisdictional defects in such putative

claims, it is more efficient to resolve such defects earlier on a motion to dismiss. To do otherwise

would require the parties to proceed with the notice process on behalf of individuals over whom

the Court does not have jurisdiction, only to have them dismissed from the case later via separate

motions to dismiss. See Weirbach v. Cellular Connection, LLC, No. 5:19-cv-05310-JDW, 2020

U.S. Dist. LEXIS 144497, at *9 (E.D. Pa. Aug. 12, 2020) (holding the court “had to tackle th[e]

question” of personal jurisdiction prior to issuing notices of the collective action as, in the event

notice was provided to potential plaintiffs whose claims did not fall within the court’s jurisdiction,

“it would only sow confusion”). In addition, it would achieve nothing except to waste the parties’

resources to conduct discovery regarding parties and claims over which this Court cannot exercise

personal jurisdiction. See Naartex Consulting Corp. v. Watt, 542 F. Supp. 1196, 1199 (D.D.C.

1982) (holding that, in light of apparent jurisdictional defects involving a plaintiff’s claims against

multiple individuals, “allowing plaintiff to conduct even limited discovery into [those] defendants


                                                                                              Page | 12
     Case 2:20-cv-00697-SMV-GJF Document 20 Filed 09/14/20 Page 13 of 27




. . . would be unjustified”). For these reasons, the issue of personal jurisdiction over claims

regarding non-New-Mexico work should be resolved at this early stage, and such claims must be

dismissed under Federal Rule of Civil Procedure 12(b)(2).

    II.        RULE 12(B)(6) – DISMISSAL AND/OR STRIKE OF OVERBROAD FLSA
               COLLECTIVE DEFINITION AND RELATED ACTION ALLEGATIONS

          A.     Introduction

          Dismissal is also proper under Federal Rule of Civil Procedure 12(b)(6). Specifically, the

Court should dismiss Plaintiff’s overbroad collective definition because it fails to give XTO fair

notice regarding the composition of Plaintiff’s proposed collective and is not supported by any

plausible factual allegations as required by the Federal Rules of Civil Procedure. In his Complaint,

Plaintiff—a “Safety Consultant” 4 working for RigUp, Inc., alleges he provided services to XTO

for approximately twelve (12) months in Carlsbad, New Mexico and Texas. 5 Plaintiff claims that

XTO failed to pay him, and importantly, all other “Safety Consultants” in the United States

overtime due under the FLSA. As defined in the Complaint, Plaintiff seeks to represent an

expansive and overbroad FLSA collective consisting of:

          All Safety Consultants who worked for XTO Energy, Inc., anywhere in the United
          States, at any time from July 14, 2017 through the final disposition of this matter.




4
   XTO’s contract was with the third party consulting firm RigUp, Inc., which provided various
services to XTO, including the services of Plaintiff as a Drilling Safety Consultant in drilling
operations near Carlsbad, New Mexico from approximately May 2018 through February 2019 and
as a Wellwork Integrity Consultant concerning wellwork operations near Andrews, Texas, from
approximately March 2019 through May 2019. Despite these distinct and separate services,
Plaintiff’s proposed collective definition generically encompasses all “Safety Consultants” in the
United States without regard to the services Plaintiff actually provided, the locations where he
provided such services, or his RigUp, Inc. consulting firm.
5
  Notably, Plaintiff’s services to XTO were discontinued after he was found to be sleeping on job
locations in multiple instances.
                                                                                             Page | 13
     Case 2:20-cv-00697-SMV-GJF Document 20 Filed 09/14/20 Page 14 of 27




See Complaint, Dkt. No 1, ¶ 52. The strikingly overbroad collective definition contained in

Plaintiff’s Complaint fails to provide XTO with notice of whom Plaintiff seeks to represent in this

lawsuit. Instead, Plaintiff’s use of an ill-defined nationwide all-encompassing proposed collective

definition is nothing more than a thinly veiled attempt to spark virtually unlimited solicitation and

discovery into XTO’s operations throughout the United States in the hopes of capturing as many

new litigants as possible to increase potential settlement leverage, disregarding that other “Safety

Consultants” may be wholly dissimilar to Plaintiff in title, duties, location, supervisors, schedules,

hours, classification (as employees or contractors), third party consulting firms, and more.

       Plaintiff’s subterfuge does not stop there. Notably, Plaintiff does not bring suit against

Plaintiff’s actual consulting firm/employer RigUp, Inc. (a third-party vendor to XTO—

incredulously escaping even a mention in the Complaint), and instead has filed this suit against the

vendor’s customer (XTO). In so doing, Plaintiff is attempting to circumvent the factual differences

that the actual consulting firms (who are actually paying these workers) may have among these

“Drilling Safety Consultants” or “Wellwork Integrity Consultants,” such as pay plans, contractual

terms, oral representations, length of terms, benefits, classifications (as employees or contractors),

and so forth. Moreover, Plaintiff’s proposed collective definition is not limited to “similarly

situated” individuals who provided services as “Drilling Safety Consultants” near Carlsbad, New

Mexico, or “Wellwork Integrity Consultants” near Andrews, Texas. 6




6
   XTO does not concede that all “Drilling Safety Consultants” in Carlsbad, New Mexico or
“Wellwork Integrity Consultants” in Andrews, Texas who are working for RigUp, Inc. are
“similarly situated” with Plaintiff, or that conditional and/or class certification of such a group
would be appropriate in this case. XTO merely notes that such an allegation may have been more
likely to satisfy the requirements of Fed. R. Civ. P. 8 and 12(b)(6) at the pleading stage.


                                                                                              Page | 14
     Case 2:20-cv-00697-SMV-GJF Document 20 Filed 09/14/20 Page 15 of 27




       As such, and as set forth in more detail below, Plaintiff has pled no facts to suggest that all

“Safety Consultants” nationwide who provided services to XTO are similarly situated with respect

to Plaintiff’s FLSA allegations regarding particular consulting firms, titles, duties, locations,

supervisors, schedules, pay plans, guarantees, contractual terms, employee/contractor

classification, length of terms, hours worked, and alleged overtime entitlement under the FLSA.

The Court should therefore dismiss and/or strike Plaintiff’s proposed collective definition and

proposed class definition under Fed. R. Civ. P. 12(b)(6) and 12(f).

       B.      Plaintiff’s FLSA Collective Action Allegations and Overbroad Collective
               Definition 7

       Plaintiff seeks to represent individuals in a nationwide “collective” action under the FLSA.

See id. at ¶ 52. Specifically, Plaintiff seeks to represent an expansive and ill-defined FLSA

collective consisting of:

       All Safety Consultants who worked for XTO Energy, Inc., anywhere in the United
       States, at any time from July 14, 2017 through the final disposition of this matter.

See id. Plaintiff’s Complaint, however, does not provide any specific plausible allegations

regarding the duties of “Safety Consultants” or the complained of pay practices to which these

other consultants were allegedly subject—nor does Plaintiff identify the actual roles in which he

provided services to XTO (“Drilling Safety Consultant” and “Wellwork Integrity Consultant”).

Instead, Plaintiff offers the typically stated, conclusory allegation that the putative class members

were “similarly situated.” Tellingly, other than Plaintiff’s generic allegations regarding his own

supposed “Safety Consultant” duties, Plaintiff fails to make any plausible allegations regarding the


7
  XTO’s Motion is premised in part on Rule 12(b)(6), which requires a district court to “accept all
well-pleaded facts as true” and view them in the light most favorable to the plaintiff. Peterson v.
Xpo Logistics, 812 F. App'x 754, 756 (10th Cir. 2020) (internal quotations omitted). XTO
therefore relies here on the allegations contained in the Complaint, without waiving its right to
later contest such allegations.
                                                                                             Page | 15
     Case 2:20-cv-00697-SMV-GJF Document 20 Filed 09/14/20 Page 16 of 27




duties of other “Safety Consultants” (to the extent they even exist)—including other “Drilling

Safety Consultants” near Carlsbad, New Mexico, or “Wellwork Integrity Consultants” in Texas.

Moreover, other than his own limited experience near Carlsbad, New Mexico, Plaintiff does not

even attempt to identify another specific location in which he alleges “Safety Consultants” with

the same duties were subjected to the same pay policy—apart from Plaintiff’s vague assertion that

he also worked in Texas. See id. at ¶ 24. Plaintiff also fails to allege any facts regarding the

number of individuals within the proposed collective or class, the locations where they performed

services, or the circumstances of their own compensation, contractual and/or employment

relationships (including whether they were employed or otherwise compensated by RigUp, Inc.,

or a different consulting firm, or whether they were retained directly by XTO). As explained

below, these deficiencies render Plaintiff’s collective allegations and class allegations insufficient

under Fed. R. Civ. P 8’s pleading standards and therefore unsustainable.

       C.      Standard of Review

       Federal Rule of Civil Procedure (“Rule”) 8(a)(2) requires a complaint to “contain a short

and plain statement of the claim showing that the pleader is entitled to relief.” See Fed. R. Civ. P.

8(a)(2). The Supreme Court has explained that a complaint does not need detailed factual

allegations, but “more than labels and conclusions” are necessary, “and a formulaic recitation of

the elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Thus, “to withstand a Rule 12(b)(6)

motion to dismiss, a complaint must contain enough allegations of fact, taken as true, ‘to state a

claim to relief that is plausible on its face.’” 8 See Khalik v. United Air Lines, 671 F.3d 1188, 1190-


8
  Similarly, Fed. R. Civ. P. 12(f) allows the court to “strike from a pleading an insufficient defense
or any redundant, immaterial, impertinent, or scandalous matter.” As a “challenge[] [to] the legal
sufficiency of the pleading,” a motion to strike may be “governed by the same standards as a
                                                                                              Page | 16
     Case 2:20-cv-00697-SMV-GJF Document 20 Filed 09/14/20 Page 17 of 27




91 (10th Cir. 2012) (quoting Twombly, 550 U.S. at 570). Facial plausibility exists “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” See Guereca v. Cordero, No. 2:19-CV-568-GJF-

SMV, 2020 U.S. Dist. LEXIS 54399, at *16 (D.N.M. 2020) (quoting Iqbal, 556 U.S. at 678).

Courts will disregard any “conclusory statements and look only to whether the remaining, factual

allegations” state a plausible claim to relief. See Khalik, 671 F.3d at 1190-1191. As such, plausible

factual allegations are required to support legal conclusions. See id. Thus, “[t]hreadbare recitals

of the elements of a cause of action, supported by mere conclusory statements,” are wholly

insufficient. Iqbal, 556 U.S. at 678.

        The FLSA permits an employee to pursue a collective action in a representative capacity

on behalf of persons who are “similarly situated” to the plaintiff and who “opt in” to the collective

action through a written consent to the court. 29 U.S.C. § 216(b).           To act in a representative

capacity, a plaintiff may seek conditional certification under the FLSA, which permits the plaintiff

to send notices to potential collective members. As the Tenth Circuit and courts in this District

have noted, the FLSA does not define “similarly situated”—however, to survive a motion to

dismiss at this initial stage, a plaintiff must put forth “substantial allegations that the putative class

members were together the victims of a single decision, policy, or plan.” See Cooper v. Coil Chem,

LLC, No. CIV-16-473-D, 2016 U.S. Dist. LEXIS 169884, at *10 (W.D. Okla. 2016) (citing

Thiessen v. Gen. Elec. Capital Corp., 267 F.3d 1095, 1102 (10th Cir. 2001)) (internal quotation

marks omitted).




motion to dismiss filed pursuant to Fed. R. Civ. P. 12(b).” In re Gabapentin Patent Litigation,
648 F.Supp.2d 641, (D.N.J. 2009).


                                                                                                 Page | 17
     Case 2:20-cv-00697-SMV-GJF Document 20 Filed 09/14/20 Page 18 of 27




       In the Tenth Circuit, “a Rule 12(b)(6) motion to dismiss is appropriate to challenge the

sufficiency of class allegations [even] when the plaintiffs have not moved for conditional

certification.” Martin v. Tap Rock Res., LLC, 2020 U.S. Dist. LEXIS 79421, *8 (D.N.M. May 5,

2020); Cooper, 2016 U.S. Dist. LEXIS 169884, at *4 (explaining that “[w]here the complaint

demonstrates that a class action cannot be maintained on the facts alleged, a defendant may move

to strike class allegations prior to discovery”). At the pleading stage, “the court will examine

whether the complaint provides the defendant with fair notice of the grounds of the claim for relief,

brought by a class of plaintiffs who are similarly situated.” Deakin v. Magellan Health, Inc., No.

17-CV-0773-WJ-KK, 2018 U.S. Dist. LEXIS 103967, at *8 (D.N.M. 2018) (internal citations

omitted). Moreover, a “court may grant the motion to dismiss the collective action claim if the

complaint fails to provide fair notice of the ‘similarly situated’ putative class because the class is

insufficiently defined or significantly overbroad.” Id. at *3 (citing Lenore v. Okla. Blood Inst.,

No. CIV-17-1326-M, 2018 U.S. Dist. LEXIS 25492, at *3-4 (W.D. Okla. Feb. 16, 2018) (holding

that, “[i]n order to withstand a motion to dismiss a collective action claim, a plaintiff must give

the defendant fair notice of the putative class.”)). Courts “will therefore review the complaint to

determine whether Plaintiff has stated a plausible entitlement to relief by the putative class

members [] which is sufficient to provide fair notice to Defendant.” See Tap Rock Res., 2020 U.S.

Dist. LEXIS 79421, at *9. Otherwise, without these pleading requirements, plaintiff’s “counsel

may have some incentive to keep the claims unspecific to achieve the largest possible class.”

Pruell v. Caritas Christi, 678 F.3d 10, 14 (1st Cir. 2012). Class definitions that lack substantial

allegations that the putative class members are similarly situated are “overbroad and unworkable”

because they would require “individual investigations” into each potential plaintiff’s class

membership, which is a “daunting” task that makes such overbroad definitions wholly


                                                                                              Page | 18
     Case 2:20-cv-00697-SMV-GJF Document 20 Filed 09/14/20 Page 19 of 27




“insufficient.” See Cooper, 2016 U.S. Dist. LEXIS 169884, at *13-14. As explained below,

Plaintiff fails to meet this standard, and, therefore, Plaintiff’s insufficient class allegations should

be dismissed in their entirety.

        D.      Argument

        Plaintiff’s proposed class definition is defective and insufficient to place XTO on notice of

the putative class members. As noted above, Plaintiff seeks to represent an expansive and ill-

defined class consisting of:

        All Safety Consultants who worked for XTO Energy, Inc., anywhere in the United
        States, at any time from July 14, 2017 through the final disposition of this matter.

See Complaint, Dkt. No. 1, ¶ 52. Plaintiff’s proposed class definition cannot survive dismissal

because Plaintiff has not alleged sufficient details regarding his own duties or applicable pay

practices and the allegedly similar duties and pay practices concerning the putative class members 9

and Plaintiff’s Complaint lacks any factual basis to support a class definition encompassing the

entirety of the United States, without any geographic limitations. Plaintiff has plainly failed to put

forth “substantial allegations” that he and “the putative class members were together the victims

of a single decision, policy, or plan.” See Cooper, 2016 U.S. Dist. LEXIS 169884, at *10 (citing

Thiessen, 267 F.3d at 1102) (emphasis added).




9
  The putative class members are broadly defined as “All Safety Consultants who worked for XTO
Energy, Inc., anywhere in the United States”—which needlessly encompasses an expansive range
of individuals across the entire United States who performed services even only tangentially
related to any aspect of safety in the oil and gas industry, without regard to Plaintiff’s own role or
duties as a “Safety Consultant” near Carlsbad, New Mexico, and Andrews, Texas. See id.
                                                                                               Page | 19
     Case 2:20-cv-00697-SMV-GJF Document 20 Filed 09/14/20 Page 20 of 27




               1.      Plaintiff’s Vague Description of the Proposed Class Fails to Identify
                       which Workers Plaintiff Seeks to Represent

                       a.      Alleged Duties and Conclusory Allegations Regarding XTO

       Plaintiff contends he worked as a “Safety Consultant” and that during his approximate

twelve (12) month tenure, his “primary job duties included enforcing XTO safety Policies and

procedures at XTO’s and their clients’ well sites.” Complaint, Dkt. No. 1, ¶¶ 24 and 27. Plaintiff

further contends that his “daily and weekly activities were routine and largely governed by

standardized plans, procedures, and checklists created by XTO and/or their clients,” and that he

“would conduct [his] day-to-day activities within mandatory and designed parameters in

accordance with pre-determined operational plans created by XTO and/or their clients.” Id. at ¶¶

28 and 29. Based on this generic and vague description of his own alleged duties and conclusory

allegations regarding applicable policies/plans of XTO, Plaintiff attempts to represent a nationwide

class consisting of other allegedly similarly situated “Safety Consultants” who performed any

consulting work related to safety and operations in the oil and gas industry. Such an attempt,

however, fails to provide XTO with fair notice of the putative class and fails to meet the pleading

standards of Rule 8 and its progeny.

       To survive the pleading standards required by Twombly and Iqbal for FLSA collective

actions, Plaintiff must allege “substantial allegations that the putative class members were together

the victims of a single decision, policy, or plan.” See Cooper, 2016 U.S. Dist. LEXIS 169884, at

*10 (citing Thiessen, 267 F.3d at 1102) (internal quotation marks omitted). As an initial matter,

Plaintiff’s Complaint is devoid of any factual allegations—much less substantial allegations—

revealing whether there was any sufficiently similar decision, policy, or plan applicable to Plaintiff

and putative class members nationwide. Rather, Plaintiff conclusory alleges that “numerous

Safety Consultants were paid a day rate only and no overtime” and that, “[w]hile the exact job

                                                                                              Page | 20
     Case 2:20-cv-00697-SMV-GJF Document 20 Filed 09/14/20 Page 21 of 27




titles may differ, these workers were subjected to the same or similar illegal pay practices for

similar work in the oilfield.” See Complaint, Dkt. No. 1, ¶¶ 22-23. Plaintiff’s failure to present

any factual allegations relating to an allegedly applicable nationwide policy or plan alone warrants

dismissal of the overbroad class definition. See Cooper, 2016 U.S. Dist. LEXIS 169884, at *13

(citing Thiessen, 267 F.3d at 1102).

                       b.      Alleged Pay Scheme

       While Plaintiff suggests his putative collective is held together by a common “day rate”

pay scheme, his allegation is illusory. His Complaint is void of the economic reality of the business

relationship giving rise to the services he provided to XTO. He makes no mention of the actual

entity that employed him or to which he contracted—RigUp, Inc. Nor does Plaintiff mention any

of the several other consulting firms that would potentially be encompassed by the overbroad

definition of his proposed class.      Nor does he make any mention as to how the various

compensation schemes of those other consulting firms are similar to his own. Nor does Plaintiff

even identify the actual roles in which he provided services to XTO (“Drilling Safety Consultant”

and “Wellwork Integrity Consultant”).

       Plaintiff has pled no facts, nor included any related criteria in his proposed class definition,

to suggest that all “Safety Consultants” in the entire United States who work for any other

employer or consulting firm are similarly situated with respect to Plaintiff’s allegations that he is

entitled to overtime compensation under the FLSA. Rather, the sole requirement for any individual

in the United States to satisfy Plaintiff’s proposed class definition is the mere performance of

services as a “Safety Consultant.” See Complaint, Dkt. No. 1, ¶ 52. This definition is likewise

fatally overbroad because Plaintiff provides no explanation of how the contemplated “day rate”

scheme might operate—nor does Plaintiff narrow the proposed class to other “Drilling Safety


                                                                                              Page | 21
     Case 2:20-cv-00697-SMV-GJF Document 20 Filed 09/14/20 Page 22 of 27




Consultants” or “Wellwork Integrity Consultants” who worked for RigUp, Inc. and received only

a daily rate as compensation. Thus, for example, FLSA-exempt “Drilling Safety Consultants” or

“Wellwork Integrity Consultants” could satisfy Plaintiff’s proposed definition, as could

individuals who never worked any hours in excess of forty (40) hours in a single workweek.

Moreover, even employees of XTO or other unidentified third party consulting firms could be

erroneously included in Plaintiff’s proposed class.

       Despite failing to describe how XTO—or his actual employer/contractor, RigUp, Inc.—

failed to properly calculate his overtime, Plaintiff uses the “day rate” moniker as a purported class-

making talisman. But, indeed, even if some or all of the putative class members received some

“day rate” as a part of their compensation package from any particular consulting firm, Plaintiff

makes no reference as to how those other compensation schemes are similar, nor does he mention

how the compensation scheme at his own consulting firm, or any other, may be an unlawful

common plan or scheme—nor does Plaintiff plead substantial allegations that such a

compensation scheme is somehow applicable to a nationwide class. Plaintiff’s proposed class of

all “Safety Consultants” in the nation is overbroad and unworkable, as it encompasses a vast array

of contractors that worked on XTO projects over the past three years, irrespective of whether they

have performed the same or similar duties, whether they had the same or similar titles (i.e.,

“Drilling Safety Consultants” or “Wellwork Integrity Consultants”), whether they were subject to

the same or similar practices, whether they worked for the same consulting firm, and whether there

were eligible for overtime compensation or not. Thus, it is clear that Plaintiff’s proposed class

definition would require “individual investigations” into each potential plaintiff’s class

membership, which is a “daunting” task that makes such overbroad definitions wholly

“insufficient.” See Cooper, 2016 U.S. Dist. LEXIS 169884, at *13-14; cf. McDonald v. Gore


                                                                                              Page | 22
     Case 2:20-cv-00697-SMV-GJF Document 20 Filed 09/14/20 Page 23 of 27




Nitrogen Pumping Serv., LLC, No. CIV-18-1010-G, 2019 U.S. Dist. LEXIS 23094, at *10 (W.D.

Okla. 2019) (finding that a plaintiff had sufficiently defined the proposed FLSA collective when

he provided “specific job titles, descriptions, and duties” and the complaint contained “substantial

factual allegations of a company-wide unlawful payment scheme.”) and Deakin, 2018 U.S. Dist.

LEXIS 103967, at * 10 (holding same). Plaintiff’s failure to plead sufficient facts alleging a

common unlawful pay plan or scheme is fatal to his overstated, ill-pled class of workers.

       E.      Plaintiff Failed to Plead Facts Supporting a Nationwide Class.

       Even if Plaintiff’s proposed class definition was sufficient to give XTO notice of the

putative class members—which it does not—the Court should still dismiss Plaintiff’s class

allegations because Plaintiff offers nothing more than mere conjecture and unfounded speculation

regarding workers outside of Carlsbad, New Mexico and Andrews, Texas, the only locations in

which Plaintiff contends he worked. Moreover, Plaintiff alleges he worked near Carlsbad, New

Mexico and in Texas for approximately twelve (12) months. See id. at ¶ 24. Despite his limited

experience near Carlsbad, New Mexico and in Texas, without explanation, Plaintiff now attempts

to represent a class of all “Safety Consultants” across the United States. Moreover, Plaintiff has

failed to provide any factual support to his unfounded assertion that the “putative class members…

have been subjected to the same [allegedly] illegal pay system under which Plaintiff Bone worked

and was paid.” See id. at ¶ 12. Plaintiff offers no plausible facts to demonstrate that he has any

knowledge or awareness of any alleged common policy or practice that any putative class member

was subject to, much less that such policy or practice was in any way unlawful under the FLSA.

As discussed above, Plaintiff admits his experience was limited to the Carlsbad, New Mexico area

and Texas, and he makes no plausible allegation that he worked elsewhere. See id. at ¶ 24.

Moreover, Plaintiff alleges that he provided services to XTO—neglecting to mention the economic


                                                                                            Page | 23
     Case 2:20-cv-00697-SMV-GJF Document 20 Filed 09/14/20 Page 24 of 27




reality of his employer/consulting firm RigUp, Inc.—for only a twelve (12) month period. See id.

As such, it is entirely implausible that Plaintiff has the requisite knowledge or awareness to present

allegations sufficient to support a nationwide class of any “Safety Consultants” based on his

limited experience with RigUp, Inc. providing services to XTO.

       Plaintiff’s approach is no different from the one rejected by the Northern District of Texas

in Ecoquij-Tzep v. Hawaiian Grill where the plaintiff “merely alleged his belief that there are

employees ‘like the plaintiff’ who have not been paid minimum wages or overtime, going back

three years.” 2016 U.S. Dist. LEXIS 90513, at *13-14 (N.D. Tex. July 12, 2016). Like the

Hawaiian Grill plaintiff, Plaintiff has merely expressed his belief, masquerading as little more than

conclusory allegations, that there are other “Safety Consultants” who were entitled to but did not

receive overtime under the FLSA because they received daily rate compensation. As the Court

noted in Hawaiian Grill, such “threadbare recitals” based on Plaintiff’s subjective beliefs “are

insufficient to survive a motion to dismiss.” Id. (citing Iqbal, 556 U.S. at 678).

       Additionally, Plaintiff has failed to assert any specific plausible allegations regarding the

titles, duties, or pay practices of other “consultants,” identify any geographic location of the other

individuals he seeks to represent, identify the varied third party consulting firms that employed

him and these other individuals, or allege whether these individuals in fact performed services in

excess of forty (40) hours per week and were entitled to but denied overtime compensation. These

deficiencies are fatal to Plaintiff’s over broad class allegations. For example, in Cooper v. Coil

Chem, LLC, a sister court dismissed a plaintiff’s FLSA class allegations because the propose class

of “all individuals employed by Coil Chem, LLC in the past 3 years and who were paid a salary

and a job bonus” was too broad to provide fair notice to the defendants and “included virtually

every [individual] who worked for [the] [d]efendant in the referenced time period.” Cooper, 2016


                                                                                              Page | 24
       Case 2:20-cv-00697-SMV-GJF Document 20 Filed 09/14/20 Page 25 of 27




U.S. Dist. LEXIS 169884, at *13. In the pending case, Plaintiff’s Complaint suffers the same

deficiencies and the overbroad putative class definition encompasses nearly every individual who

performed services even only tangentially related to safety operations. Therefore, the Court should

reach the same result here and dismiss and/or strike Plaintiff’s overly broad class allegations.

III.    CONCLUSION

        Plaintiff’s FLSA collective action allegations fail to provide XTO fair notice of the putative

class. As discussed above, Plaintiff’s failure to present substantial allegations relating to an

allegedly applicable nationwide policy or plan alone warrants dismissal of the overbroad class

definition. Additionally, Plaintiff has failed to put forth any plausible allegations to support his

proposed representation of any putative class, much less a proposed class outside of Carlsbad, New

Mexico or Andrews, Texas—the only areas in which Plaintiff contends he worked. Similarly,

Plaintiff has failed to put forth any plausible allegations to support his proposed representation of

any putative class of individuals who worked for consulting firms other than RigUp, Inc.

Therefore, the Court should dismiss or strike Plaintiff’s overly broad class definition and

allegations from the Complaint.

        Moreover, Plaintiff’s FLSA collective allegations fail to provide any justification for this

Court to exercise specific jurisdiction over claims regarding work performed outside of New

Mexico. Additionally, Plaintiff has not and cannot allege facts sufficient to establish specific

jurisdiction over out of state putative plaintiffs and claims related to conduct wholly outside of this

forum. Therefore, as the Court cannot exercise general jurisdiction over XTO and the out of state

putative plaintiffs’ FLSA claims, the Court should dismiss Plaintiff’s overbroad FLSA collective

allegations and claims which are unrelated to New Mexico.




                                                                                              Page | 25
Case 2:20-cv-00697-SMV-GJF Document 20 Filed 09/14/20 Page 26 of 27




                              Respectfully submitted,

                              /s/ Felicity A. Fowler
                              Felicity A. Fowler
                              Admitted Pro Hac Vice
                              ffowler@mcginnislaw.com
                              MCGINNIS LOCHRIDGE
                              2200 Ross Avenue, Suite 4900E
                              Dallas, Texas 75201
                              Telephone: (214) 307-6961
                              Telecopier: (214) 307-6990

                              /s/ Charlotte Lamont
                              Charlotte Lamont
                              clamont@littler.com
                              LITTLER MENDELSON, P.C.
                              201 3rd St NW, Suite 500
                              Albuquerque, NM 87102
                              (505) 944-9682 (Telephone)
                              (505) 213-0415 (Facsimile)

                              David B. Jordan
                              Admitted Pro Hac Vice
                              djordan@littler.com
                              Paige A. Cantrell
                              Admitted Pro Hac Vice
                              pcantrell@littler.com
                              LITTLER MENDELSON, P.C.
                              1301 McKinney Street, Suite 1900
                              Houston, Texas 77010
                              Telephone: (713) 652-4785
                              Telecopier: (713) 583-2649

                              ATTORNEYS FOR DEFENDANT
                              XTO ENERGY INC.




                                                                 Page | 26
     Case 2:20-cv-00697-SMV-GJF Document 20 Filed 09/14/20 Page 27 of 27




                                 CERTIFICATE OF SERVICE

        I hereby certify that, on the 14th day of September, 2020, I electronically filed the foregoing
document with the Clerk of Court using the CM/ECF system for filing and transmittal of a Notice
of Electronic Filing to the following CM/ECF registrants:

Clif Alexander
Austin W. Anderson
Lauren E. Braddy
Anderson Alexander, PLLC
819 N. Upper Broadway
Corpus Christi, Texas
clif@a2xlaw.com
austin@a2xlaw.com
lauren@a2xlaw.com

Andrew W. Dunlap
Michael A. Josephson
Josephson Dunlap Law Firm
11 Greenway Plaza, Suite 3050
Houston, Texas
adunlap@mybackwages.com
mjosephson@mybackwages.com

                                               /s/ Charlotte Lamont
                                               Charlotte Lamont




                                                                                              Page | 27
